ACCEPTED
                                                                             07-15-00361-CV
                                                                SEVENTH COURT OF APPEALS
                                                                          AMARILLO, TEXAS
                                                                       11/24/2015 4:08:19 PM
                                                                            Vivian Long, Clerk


                       CASE NO. 07-15-00361-CV


                     IN THE COURT OF APPEALS           FILED IN
                                                 7th COURT OF APPEALS
          FOR THE SEVENTH DISTRICT OF TEXAS AT AMARILLO
                                                     AMARILLO, TEXAS
                                                  11/24/2015 4:08:19 PM
      *****************************************************
                                                        VIVIAN LONG
               Howard Construction Company, Inc. v.        CLERK
                 Texas Association of Women’s Clubs

      *****************************************************
         APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLANT’S BRIEF

      *****************************************************

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

     NOW COMES, Howard Construction Company, Inc., Appellant in the

above styled and numbered cause, and moves this Court to grant an

extension of time to file Appellant's Brief, pursuant to Rule 38.6

of the Texas Rules of Appellate Procedure, and for good cause show

the following:

                                  I.

     This case is appeal from the 413th District Court, Johnson

County, Texas.

                                  II.

     The case below was styled Howard Construction Company, Inc. v.

Texas Association of Women’s Clubs; and numbered C201500322.

                                 III.

     The Clerk’s record was fled on September 21, 2015.       There is

no Reporter’s Record as this appeal concerns the granting of a

Motion for Summary Judgment. Appellant’s Brief was due to be filed

on October 21, 2015.   By letter dated October 29, 2015, the Court

                              Page 1 of   4
extended, on its own motion, the deadline for Appellant to file its

brief until November 9, 2015.            Subsequently, Appellant filed a

Motion for Extension of Time to File Appellant’s Brief and the

Court granted Appellant until November 30, 2015, to file its

Appellant’s Brief.

                                     IV.

      Appellant requests an extension of time of eighteen (18) days

from the extended due date, until and including December 18, 2015,

to   file   its   brief,   or   until    such    date   as   the   Court   deems
appropriate.

                                        V.

      Appellant relies on the following facts as good cause for the

requested extension:

      1.    Counsel for Appellant filed his Motion for Substitution

of Counsel on October 5, 2015, and the Motion was not granted until

October 23, 2015, two (2) days after Appellant’s Brief was due to

be filed;

      2.    Counsel is a solo practitioner with only a part-time
paralegal. Since the date the Clerk’s Record was filed, counsel has

had numerous hearings, documents to prepare, conferences with

clients and prospective clients, and telephone calls that have

prevented him from being able to fully research and prepare the

Appellant’s Brief. During the requested extension period, counsel;

has multiple scheduled hearings and depositions, and a bench trial;

      3.    Counsel had significant out-of-work commitments as he is

an Assistant Coach for Johnson County Sport’s Association’s Varsity


                                 Page 2 of   4
6-Man football team, which duties took significant time of counsel

in the evenings and weekends.    Counsel’s football coaching duties

continued through November 20, 2015; and

     4.   During the requested extension time is the Thanksgiving

holiday, November 26 and 27, 2015.

                                 VI.

     Appellant has made a previous request for an extension of time

in which to file their Appellant’s Brief, which was granted.    The

requested extension will not unduly delay this cause. This case is
not set yet for admission.      The extension is not sought for the

purpose of delay, but so that justice may be done.

     WHEREFORE, PREMISES CONSIDERED, Appellant, Howard Construction

Company, Inc., prays that this Court grant this Motion To Extend

Time to File Appellant's Brief, extending the of time for Appellant

to file its Appellant's Brief by eighteen (18) days, until and

including December 18, 2015, or until such date as the Court deems

appropriate, and for such other and further relief as the Court may

deem appropriate.




                             Page 3 of   4
                              RESPECTFULLY SUBMITTED,

                              DAVIS LAW, P.C.
                              190 North Ridgeway Drive
                              Suite 102
                              Cleburne, Texas 76033
                              817/556-3456
                              FAX # 817/423-7348


                              /s/ Jeffrey S. Davis
                              JEFFREY S. DAVIS
                              Texas Bar No. 00787334
                              jsd@davislawyerpc.com

                              ATTORNEYS FOR APPELLANT,
                              Howard Construction Company, Inc.


                    CERTIFICATE OF CONFERENCE

     This is to confirm that the undersigned counsel, on November

24, 2015, counsel for Appellant conferred with Daniel R. Aguilar,

counsel for Appellee regarding the requested extension, who stated

that he was not opposed to the requested extension.



                              /s/ Jeffrey S. Davis
                              JEFFREY S. DAVIS


                     CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above
and foregoing document was forwarded to all counsel of record
electronically through the electronic filing manager, on the 24th
day of November, 2015, pursuant to the Texas Rules of Appellate
Procedure and the Texas Rules of Civil Procedure.



                              /s/ Jeffrey S. Davis
                              JEFFREY S. DAVIS

                           Page 4 of   4